Per Curiam,
Margaret E. Mountz, one of the plaintiffs, was injured by falling into a hole at the side of a public road. The main question presented by the appeal is whether a case of negligence on the part of the township was made out, clear of contributory negligence on her part. On one side of the road there ivas a bank that sloped to a stream several feet below. According to the plaintiff’s testimony the bank had in places been worn away by the action of water, and the bed of the road was undermined. At one place where the traveled way was only eight or nine feet wide, there was a hole at the side of the road seven feet deep. This hole had existed for several weeks. The plaintiff knew of it and while walking with her daughter on a dark night, tried to avoid it by keeping in the middle of the road. She stepped within eighteen inches of the hole, and the earth gave way under her foot. The testimony showed gross negligence by the township authorities and the exercise of care by her. She was not proceeding heedlessly in the presence of a known danger. Whether under the circumstances she should have taken greater care was not a question to be decided by the court.
The judgment is affirmed.